DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10-13, 15-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Orsini, III et al. [US20136/0303353, newly cited, “Orsini”] in view of Birkle et al. [US2010/0050571, of record, previously cited, “Birkle”].
Orsini discloses a sealing apparatus (20) capable of forming void-fill packaging, the sealing apparatus comprising: a longitudinal guide path (between pulleys 101 and 102) along which an edge of a part-sealed plastics film material can pass (Figure 2; paragraph 0023); drive mechanism (drive pulley 101a and 102a) to move the film material along the guide path (paragraph 0023); a heating element (paragraph 0028); and a rigid thermally conductive member (230) which is thermally coupled to the heating element the thermally conductive member having an elongate and integral film contacting surface which extends along at least part of the longitudinal guide path so as to contact the edge of the part-sealed plastics film material passed therealong and apply thermal energy to seal the film material on the longitudinal guide path (Figure 4a, 6; paragraph 0026-28).
Orsini does not disclose an air blower and injector to inflate the film material. 
Birkle discloses a sealing apparatus (200) capable of forming void-fill packaging, the sealing apparatus comprising: air blower and injector (225, 210) to inflate the film material (paragraph 0005, 0032, 0037). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Orsini to include an air blower or injector as taught by Orsini in order to enable the inflation of the packaging material before sealing and to create cushioning packaging material that is lightweight. 
With respect to claim 2, Orsini discloses a heating element and comprises a mounting to which the thermally conductive member (230) mounts (Figure 7); and thermocouple which is received within the mounting (Figure 7; paragraph 0031).  Additionally, Birkle discloses a heating element (270) comprises a mounting to which the thermally conductive member (216); and thermocouple (266) which is received within the mounting (Figure 12; paragraph 0044). 
With respect to claim 10, Orsini discloses a heater assembly including a heater casing (between 101a and 101b; Figure 2) within which the heating element and thermally conductive member (230) are contained, the integral film-contacting surface being positioned at or adjacent to an edge of the heater casing (Figure 2, 3, 5). 
With respect to claim 11, Orsini discloses the thermally conductive member (230) has at least one curved or chamfered end (paragraph 0030; Figure 4B). 
With respect to claim 12, Birkle discloses the air blower or injector (210) is positioned immediately prior to a heating element (216) and thermally-conductive member on the longitudinal guide path (Figure 17). 
With respect to claim 13, Orsini discloses the drive mechanism (101b) is positioned immediately following the heating element and thermally conductive member (230) on the longitudinal guide path (Figure 2). 
With respect to claim 15, Orsini discloses a temperature controller associated with the heating element (paragraph 0064). 
With respect to claim 16, Orsini fails to disclose a wireless communicator.  Birkle discloses wireless communicator associated with the temperature controller, the temperature controller automatically adjusting an output of the heating element based on a signal received by the wireless communicator (paragraph 0075).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Orsini by including a wireless communicator as taught by Birkle in order to improve the ease and convenience of controlling the heating element. 
With respect to claim 17, Birkle discloses he wireless communicator is an RFID receiver (paragraph 0075). 
With respect to claim 18, Orsini discloses the thermally conductive member is made of metal (paragraph 0027), but does not disclose alunimkum. Birkle discloses the thermally conductive member is formed from aluminium (paragraph 0044).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Orsini to make the thermally conductive member of aluminum as taught by Birkle in order efficiently transfer heat to the material worked upon and to make the element a light weight material. 
With respect to claim 21, Orsini as modified discloses a sealing system capable of forming void-fill packaging, the sealing apparatus comprising: a sealing apparatus (20), see discussion of claim 16 above (paragraph 0032).  Orsini discloses a plastic film (1), but does not disclose a reel of film. Birkle discloses a reel (205) of plastics film material (paragraph 0034), and an identifier (RFID tag) (paragraph 0075), wherein the signal received by the wireless communicator is associated with the manufacturing parameter identified by the identifier with the material. 
With respect to claim 22, Birkle discloses the receiver is being an RFID receiver, and the manufacturing parameter identifier being an RFID tag embedded in the reel of the plastics film material (paragraph 0075). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Orsini, Birkle and further in view of Christman et al. [US2013/0031870, of record, previously cited, “Christman”].
Orsini discloses a sealing apparatus. Applicant is referred to paragraph 3 for a detailed discussion of Orsini as modified. Orsini discloses a heating element but does not disclose a temperature sensor. 
	Christman discloses a sealing apparatus (paragraph 0005). Christman discloses the apparatus is adapted to monitor and control a temperature of the sealing mechanism to ensure proper seals (paragraph 0005). Christman discloses the apparatus includes a temperature sensor (temperature sensing probe) that provides temperature monitoring and feedback to the controller (paragraph 0025-27, 0030, 0037). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Orsini by including a temperature sensor with the heating mechanism as taught by Christman in order to ensure a proper seal is formed in the material worked upon. 
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Orsini,  Birkle, and furher in view of Huang [US8726960, of record, previously cited]. 
Orsini as modified discloses a sealing apparatus. Applicant is referred to paragraph 3 for a detailed discussion of Orsini as modified.
With respect to claim 5, Orsini discloses a heating element located on a single side of the guide path, and fails to disclose two heating elements provided in a spaced apart relationship about the guide path. Huang discloses a sealing device including a heating mechanism including two heating rails (131) wherein one heating rail is located on each side of the guide path (column 2, lines 58-66; Figure 2). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Orsini by including a heating element on each side of the guide path as taught by Huang in order to provide more uniform heating and in order to heat the film material faster
With respect to claim 6, Orsini discloses one of the said heating elements moves, to permit widening of the longitudinal guide path (paragraph 0045-046). 
With respect to claim 7, Orsini discloses the movable said heating element is mounted to a movable plate (Figure 6), Birkle discloses the counter surface being mounted to a fixed plate (214), the movable plate moves relative to the fixed plate (paragraph 0042).  Huang discloses the counter surface includes the other heater. 
With respect to claim 8, Birkle disclose a driving mechanism to adjustably move the movable plate relative to the fixed plate; a biasing mechanism for biasing the movable plate relative to the fixed plate such that the heating elements are proximate to one another; and a reel mounting element to mount a reel of part-sealed plastics film material (paragraph 0042). 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Orsini, Birkle and further in view of Uttaro [US9499289, of record, previously cited]. 
Orsini as modified discloses a sealing apparatus. Applicant is referred to paragraph 3 for a detailed discussion of Orsini as modified. Birkle discloses a film contacting surface but fails to disclose a frication reducing coating. 
Uttaro discloses a sealing apparatus. Uttaro discloses the sealing mechanism (26) includes anti-frication coating to prevent the material worked upon from sticking to the sealing mechanism (column 9, lines 22-38). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Orsini to include an anti-friction coating on the material contacting surface as taught by Uttaro in order to prevent sticking of the material worked upon to the heating mechanism. 
Response to Arguments
Applicant’s arguments, filed 4/18/2022, with respect to the rejection of claim 1 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly cited Orsini. 
Applicant argues the previously cited prior art does not teach the use of an integral film-contacting surface integrally formed as an elongate surface for sealing plastic bags. Newly cited Orsini discloses a rigid thermally conductive member (230)  having an elongate and integral film contacting surface that applies thermal energy to seal the film material on a longitudinal guide path. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
July 7, 2022